United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
No appearance, for the Director

Docket No. 14-575
Issued: June 11, 2014

Oral Argument May 7, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2014 appellant, through her attorney, filed a timely appeal from a
December 16, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly declined to reimburse appellant for travel expenses
to obtain medical treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal.2 As the Board noted, appellant had
received treatment from Dr. Jennifer Patterson, an orthopedic surgeon and hand specialist, for
her accepted bilateral carpal tunnel syndrome and keloid scar. Dr. Patterson’s office was located
approximately 102 miles from appellant’s home in Fayetteville, North Carolina, and OWCP
denied reimbursement for travel to Dr. Patterson as there were “other hand specialists” closer to
her home. The Board found that OWCP had failed to provide specific evidence as to the identity
of these physicians, as appellant had argued there were no appropriate specialists closer to her
home. The history of the case as reported in the Board’s prior decision is incorporated herein by
reference.
In a Form CA-110 (memorandum of telephone call) dated June 5, 2013, OWCP reported
that contact was made with a Pinehurst Surgical Clinic, located approximately 40 miles from
Fayetteville, with a hand specialist, Dr. Mark Brenner, that accepted federal workers’
compensation patients. It noted that appellant had previously received treatment at the Pinehurst
facility, although not with Dr. Brenner. In addition, OWCP identified hand specialist Dr. Albert
Harris, from Orthopedic Specialists of North Carolina, with offices in Raleigh and Holly Springs,
NC. OWCP found Holly Springs was 55 miles from appellant’s home.
By decision dated June 5, 2013, OWCP denied reimbursement for travel expenses to
obtain treatment from Dr. Patterson. It found there were appropriate hand specialists located
closer to her home, noting Dr. Brenner and Dr. Harris.
Appellant requested a hearing before an OWCP hearing representative, which was held
on October 28, 2013. By decision dated December 16, 2013, the hearing representative affirmed
the June 5, 2013 decision.
LEGAL PRECEDENT
Section 8103 provides that the United States shall furnish to an employee who is injured
while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.
With respect to travel expenses for medical treatment, OWCP regulations provide:
“(a) The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
OWCP will consider the availability of services, the employee’s condition, and
the means of transportation. Generally, a roundtrip distance of up to 100 miles is
considered a reasonable distance to travel. Travel should be undertaken by the
shortest route, and if practical, by public conveyance. If the medical evidence
2

Docket No. 13-50 (issued May 21, 2013).

2

shows that the employee is unable to use these means of transportation, OWCP
may authorize travel by taxi or special conveyance.
“(b) For nonemergency medical treatment, if roundtrip travel of more than 100
miles is contemplated, or air transportation or overnight accommodations will be
needed, the employee must submit a written request to OWCP for prior
authorization with information describing the circumstances and necessity for
such travel expenses. OWCP will approve the request if it determines that the
travel expenses are reasonable and necessary, and are incident to obtaining
authorized medical services, appliances or supplies. Requests for travel expenses
that are often approved include those resulting from referrals to a specialist for
further medical treatment, and those involving air transportation of an employee
who lives in a remote geographical area with limited local medical services.”3
The issues of authorization for medical treatment and reimbursement of travel expenses
for medical treatment are separate and distinct. OWCP may authorize medical treatment but
determine that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.4 The Board has recognized that OWCP has discretion with respect to
authorization of travel expenses for medical treatment.5 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts.6
ANALYSIS
As the Board noted in the prior appeal, appellant’s roundtrip travel to Dr. Patterson was
more than 100 miles. As such, the requested travel expenses must be reasonable and necessary.
The case was remanded because OWCP had stated only generally that there were “other”
appropriate specialists located closer to appellant’s home.
On remand, OWCP identified
specific hand specialist that were considerably closer to appellant’s home: Dr. Brenner in
Pinehurst (40 miles from Fayetteville) and Dr. Harris in Raleigh (approximately 65 miles from
appellant’s home) and Holly Springs (55 miles)
Appellant has argued that the Pinehurst facility was not listed in the Affiliated Computer
Services (ACS) system. As the Board noted in the prior appeal, the ACS website is used by
OWCP for bill paying and medical authorization and is available to claimants. But the ACS is
simply a source of information, not the only source of information regarding physicians.
Appellant had been treated previously at the Pinehurst facility and OWCP confirmed that
Dr. Brenner was a hand specialist that accepted federal workers’ compensation patients.

3

20 C.F.R. § 10.315.

4

W.M., 59 ECAB 132 (2007).

5

V.K., Docket No. 12-1103 (issued October 12, 2012).

6

See M.O., Docket No. 13-1822 (issued November 26, 2013).

3

With respect to Dr. Harris, appellant argues that the ACS shows he is located in Wake
Forest, 95 miles from appellant’s home. No documentation was provided to support this
assertion.
As noted above, OWCP has discretion to authorize reimbursement for travel expenses
related to medical treatment. It explained that there were specific hand specialists that were
closer to appellant’s home and it was not reasonable and necessary to travel approximately 205
miles round trip to Dr. Patterson. The Board finds no abuse of discretion in this case. While
appellant may receive authorized treatment from Dr. Patterson, she is not entitled to
reimbursement for travel expenses under FECA. Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying reimbursement of
travel expenses in this case.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2013 is affirmed.
Issued: June 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

